MEMORANDUM **
Maria Teresa De Castro, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s decision finding her removable for participating in alien smuggling. We have *235jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings, Urzua Covarrabias v. Gonzales, 487 F.3d 742, 747 (9th Cir.2007), and review de novo questions of law, Altamirano v. Gonzales, 427 F.3d 586, 591 (9th Cir.2005). We deny the petition for review.
According to the Record of Sworn Statement, De Castro affirmed that she provided the document that was presented at primary inspection on behalf of the undocumented alien. The record therefore does not compel a result contrary to the agency’s determination that De Castro aided the smuggling attempt. See Urzua Covarrubias, 487 F.3d at 748-49 (substantial evidence supported determination that alien aided and abetted another alien’s illegal entry into the United States); see also Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir.2004) (court is bound to accept negative credibility finding so long as substantial evidence supports one basis of disbelief that goes to heart of claim). Contrary to her contention, De Castro “provided some form of affirmative assistance to the illegally entering alien.” Altamirano, 427 F.3d at 592.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.